PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. Claimant is employed by respondent as a Programmer III. The job salary for the position was upgraded on May 1, 1984. Due to an oversight, claimant did not receive the increase until July 1984, and seeks $540.00 as the difference between the two salaries. Respondent, in its Answer, admits the validity and amount of the claim. The Court, therefore, makes an award to claimant in the amount of $540.00.
Award of $540.00.